Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority and Status of Claims
1.	This application claims benefit the provisional application:
62/609,384 with a filing date 12/22/2017.
2. 	Amendment of claims 37-40, 42-52 and 54, cancelation of claims 1-36, 41, 53 and 55-63 in the amendment filed on 1/13/2022 are acknowledged. Claims 37-40, 42-52 and 54 are pending in the application.  
Reasons for Allowance
3.	Since claims 35, 53, 55 and 58 have been canceled, therefore the rejection of claims 35, 53, 55 and 58 under 35 U.S.C. 112 (a) has been obviated herein.
4.	The rejection of claim 50 under 35 U.S.C. 112 (a) has been overcome in the amendment filed on 1/13/2022. Since claims 41, 53, 55-56 and 58-63 have been canceled, therefore the rejection of claims 41, 53, 55-56 and 58-63 under 35 U.S.C. 112 (b) has been obviated herein.
  	5.	Claims 37-40, 42-52 and 54 are neither anticipated nor rendered obvious over 
     the record,  and therefore are allowable.  The closest art is Riedel et al. US 6,156,296.  
     However, Riedel et al.  ‘296 does not disclose the instant invention. A suggestion for 
    modification of a reference to obtain the instant methods of use has not been found.  
    Claims 37-40, 42-52 and 54 are allowed.           
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

February 28, 2022